                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARCUS HENRY,

                                 Plaintiff,
                                                                          ORDER
        v.
                                                                       17-cv-673-jdp
 NURSE STETTER and JAIME BARKER,

                                 Defendants.


       Plaintiff Marcus Henry, appearing pro se, is an inmate at Green Bay Correctional

Institution. He alleges that when he was incarcerated at New Lisbon Correctional Institution,

defendant nurses Stetter and Jaime Barker intentionally failed to get him prompt treatment for

surgical stitches that had come undone, causing him a more painful recovery.

       In a July 25, 2018 order, I denied Henry’s motion for the court’s assistance in recruiting

him counsel, both because he had not shown that he had contacted three lawyers about

representing him, and because it was too early to tell whether the case would be too complex

for Henry to litigate himself.

       The next day, Henry filed another motion for recruitment of counsel, Dkt. 21, in which

he includes letters from two attorneys who have declined to represent him, and a third letter

from a lawyer who requested more information from him. Henry does not explain whether he

has communicated with this lawyer further. I encourage him to do so.

       Even I concluded from this submission that Henry has met his burden to show that he

attempted to recruit counsel himself, I would deny his current motion because I am still not

persuaded that the case will be too complex for him. Henry says that he lacks legal knowledge

and that it is difficult to access library materials. These barriers are common among pro se
prisoner litigants and are not in themselves reason to recruit counsel. Should Henry find that

his ability to meet court deadlines is hampered by a lack of access to the law library, he should

write the court about that and seek an extension of the relevant deadline. And it is still unclear

whether the case will truly boil down to issues that are too complex for him to litigate.

       Henry has also filed a letter that I construe to be a motion for an extension of time to

provide his expert-witness disclosures until his motion for recruitment of counsel is decided.

Dkt. 22. I will grant that request: his new deadline is December 6, 2018, and defendants may

have until January 13, 2019, to supplement their already-filed disclosures.

       Finally,   Henry   seeks   to   subpoena     three   potential   witnesses:   Dr.   Martin,

Dr. Lewandowski, and Nurse Johnson. Dkt. 23. Henry does not say whether he intends to

subpoena them for depositions or for trial itself. If he means to depose these people, he will be

required to pay the court reporter costs and witness fees. If he means to have them appear at

trial, it is premature to consider the question because the case has not yet even reached the

summary judgment stage. If he did eventually seek to subpoena them for trial, he would have

to pay the daily witness fee and mileage costs. Given the meager funds in Henry’s trust fund

account—his average monthly balance was 11 cents when he filed this lawsuit, see Dkt. 6—it

seems unlikely that he would be able to afford either option. I will deny his motion without

prejudice, but Henry is free to refile his motion and explain in more detail which purpose he

needs subpoenas for and whether he is prepared to pay the applicable fees.

       In the meantime, I encourage Henry to contact any third party witness to see whether

they would be willing to provide him with a written affidavit or declaration setting forth their

testimony, and if the case heads to trial, whether they would be willing to testify voluntarily,

so that Henry would not have to pay the associated fees and costs. I note that Lewandowski


                                                2
and Johnson appear on defendants’ expert-witness list, Dkt. 26, so Henry should also contact

defendants to see whether they are already planning on having these witnesses come to trial.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Marcus Henry’s motion for the court’s assistance in recruiting him counsel,
          Dkt. 21, is DENIED without prejudice to him renewing his motion in the future.

       2. Plaintiff’s motion for an extension of time to disclose his expert witnesses, Dkt. 22,
          is GRANTED. New expert-disclosure deadlines are listed in the opinion above.

       3. Plaintiff’s motion for subpoenas, Dkt. 23, is denied without prejudice.

       Entered November 19, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
